DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that SKILLS is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the HINTON and SKILLSÄTER references pertain to computationally-aided mining exploitation. In the case of HINTON, there is an analysis of extracted rocks using computer vision techniques; in the case of SKILLSÄTER, there is guidance regarding the topography of the exploitation site, which the Examiner asserts typically contains the geological material (e.g., rocks) to be extracted.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the Examiner notes that HINTON teaches a camera for analyzing fragmented rocks, which is substantially terrestrial to be collocated with a LHD vehicle. Additionally, the Examiner has cited the SKILLSÄTER reference to teach the incorporation of a secondary aerial camera mounted on an autonomous drone. Further, the Examiner notes that JOHNSON teaches at least four different vehicle-mounted cameras pointing in at least four different directions. The Examiner asserts that it would have been obvious to a person having ordinary skill in the art to have used the multiple camera array of JOHNSON in combination with the aerial camera of SKILLSÄTER to utilize a combined aerial/terrestrial camera system.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 'collecting data of a well-defined ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that "the invention would still not result" because "there is no hint in SKILLSATER … to using images captured by the UAV … for recognizing blocks …", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. More specifically, the Examiner asserts that the UAV-mounted aerial camera is operable to capture images of fragmented rocks in order to assist the operator of a working machine in their safe and efficient removal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al. (U.S. PG-PUB 2003/0156739, 'HINTON') in view of Skillsäter et al. (U.S. PG-PUB 2018/0162410, 'SKILLSÄTER'), Gudat et al. (U.S. PG-PUB 2007/0129869, 'GUDAT'), and Johnson et al. (U.S. PG-PUB 2015/0199847, 'JOHNSON').
Regarding claim 1, HINTON discloses a method for generating information and presenting the information to an operator (HINTON; ¶ 0024; “The FragScan software … 26 is … activated by an operator via a … (GUI) for scanning the video signals until … valid images for analysis are captured by the image processing system 14.”) of a mining operation (¶ 0002; “… mining industries … implement automated image analysis systems for rock fragmentation analysis.”) in real-time, the method comprising: 
- capturing with a camera of the mining operation of a first block (HINTON; ¶ 0005; “Once the load haul dump (LHD) vehicle passes through the … area, the camera provides video signals of scoop-top view images of the LHD vehicle to the image processing system … Each LHD rock scoop is tagged using a bar code to identify the rock scoops as they travel through the camera's field of view.” ¶ 0019; “The rock fragmentation system … 10 typically includes a hardware system 12 and an image processing system 14. The hardware system 12 includes [a] camera 16 and a lighting system 18 … The camera 16 is set to view the top surface of the rock scoop. … the camera 16 is a CCD color video camera [‘at least one camera’] equipped with a wide angle lens …”) as a candidate for removal from an exploitation site (HINTON; ¶ 0005; “There is provided a rock fragmentation analysis system for analyzing blasted rock … to assess quality of a blast for efficient processing of subsequent operations in a mine, a quarry, etc. [‘exploitation site’]”); 
- recognizing the first block in the at least two video streams ([The Examiner asserts that HINTON is capable of block recognition in a single video stream, and that it would be obvious to a person having ordinary skill in the art to repeat this recognition step for as many video streams as may be necessary. The Examiner notes that MPEP 2144.04 VI. B. Duplication of Parts states that In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Since the amendment merely recites the duplication of a method step applied to more than one video stream, there is no new/unexpected result produced when compared to a singular method step applied to a singular video stream.]) based on operator input, the operator input being provided by the operator (HINTON; ¶ 0024; “The FragScan software … 26 is … activated by an operator via a … GUI for scanning the video signals until … valid images for analysis are captured by the image processing system …”); 
- extracting image data of the first block from the at least two video streams (HINTON; ¶ 0017; “FIG. 8 shows the main features to be extracted from a bucket image to construct a region of interest (ROI) image.” ¶ 0118-119; “11. Extract all the blobs touching the two detected lines from the binarized image. 12. Extract the overflown blobs touching the two detected lines in the above binary image.”; [The Examiner asserts that it is well known in the computer vision art that blob detection methods are aimed at detecting regions in a digital image that differ in properties, such as brightness or color, compared to surrounding regions. … a blob is a region of an image in which some properties are constant or approximately constant; all the points in a blob can be considered in some sense to be similar to each other. In this particular claim, a particular block/rock/stone/boulder in the bucket image can be considered as a blob to be detected based on digital image properties, such as brightness or color. Once a ‘blob’ (analogous to block/rock/stone/boulder) is detected, it may be extracted from the surrounding image elements. The Examiner asserts that HINTON is capable of image data extraction in a single video stream, and that it would be obvious to a person having ordinary skill in the art to repeat this extraction step for as many video streams as necessary]); 
- determining, based on the image data, at least one parameter of the first block (HINTON; ¶ 0044; “The rock fragmentation analysis performed by the FragAnalysis software module 28 is designed to estimate the major diameter [‘determining … one parameter’] of each rock visible in the image [‘recognizing the first block in the video stream’]. … the rock measurements, the overall size distribution of the rocks in the image … are output by the FragAnalysis software module 28 as … text files …”
- obtaining, based on the parameter, information related to the mining operation (HINTON; ¶ 0044; “The rock fragmentation analysis performed by the FragAnalysis software module 28 is designed to estimate the major diameter of each rock [‘parameter’] visible in the image. … the rock measurements, the overall size distribution of the rocks in the image, a name of the image, the time of scan, the LHD number, and camera number are output by the FragAnalysis software module 28 as one or more text files [‘information related to the mining operation’], and the corresponding input image as shown by FIG. 5 and designated generally by reference numeral 55, and the blob image, i.e., the processed image as shown by FIG. 6 and designated … by reference numeral 60, are saved in a compressed format, [like] jpeg …”).
HINTON does not explicitly disclose that at least one of the video streams is captured by a camera that is mounted on an unmanned aerial vehicle, which SKILLSÄTER discloses (SKILLSÄTER; ¶ 0052; “The ground topographic detection system positioned on [‘mounted’] the unmanned aerial vehicle may be selected from the group consisting of a single camera system, stereo vision camera system …”; [The Examiner notes that this ‘camera system’ is analogous to at least a second camera at a different position generating a different video feed from those of HINTON, in that it is an additional camera in an aerial position, which would yield a different video feed from a terrestrial camera.]).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for generating information and presenting the information to an operator in real-time of HINTON with the disclosure that at least one of the video streams is captured by a camera that is mounted on an unmanned aerial vehicle of SKILLSÄTER. The motivation for this modification could have been to enable real-time observation data of the topographic state of an exploitation site (mine, quarry, etc.), which is advantageous particularly in quickly-changing topographic landscapes, such as for example in mining sites and stone extraction sites. The risk that the method and system is relying on old and outdated topographic data is thus reduced.
HINTON-SKILLSÄTER do not explicitly disclose:
performing a determination as to whether the first block should be removed, which GUDAT discloses (GUDAT; FIG. 3B, elements 210, 220; ¶ 0039; “After receiving the request for assistance and the corresponding assistance parameters, controller 16 of the host work machine 12 may compare the parameters to the list of capabilities associated with the host work machine 12 and stored within the memory of controller 16 (Step 210). … after receiving the request for help from dozer 12a …, dozer 12d may compare the rock formation parameters to the list of capabilities stored within the memory of the dozer's controller 16. This list of capabilities could include … the ability to penetrate compacted soil a predetermined depth, the ability to dislodge or break-apart rock formations of a particular size, weight, or shape … After comparing the parameters associated with the obstacle encountered by the broadcast work machine 12 to the capabilities of the host work machine 12, controller 16 of the host work machine 12 may determine whether or not the host work machine 12 is capable of providing the requested assistance (Step 220).”), nor do HINTON-SKILLSÄTER explicitly disclose that the information includes an instruction as to whether or not to remove the first block from the exploitation site, which GUDAT also discloses (GUDAT; FIG. 3B, elements 210, 220; ¶ 0039).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for generating information and presenting the information to an operator of a mining operation in real-time of HINTON-SKILLSÄTER with the performing a determination as to whether the first block should be removed and the disclosure that information includes an instruction as to whether or not to remove the first block from the exploitation site of GUDAT. The motivation for this modification could have been to safely and automatically assess the capabilities (such as moving and fragmenting rocks) of a working machine such as an excavator. This obviates the need for a novice operator to gain extensive experience before operating the machine.

    PNG
    media_image1.png
    508
    673
    media_image1.png
    Greyscale

HINTON-SKILLSÄTER-GUDAT do not explicitly disclose capturing with at least two cameras from different positions at least two video streams of the mining operation, which JOHNSON discloses (JOHNSON; FIG. 4; ¶ 0046; “The visual image system 36 may include … cameras 37 for generating image data from a plurality of points of view relative to the machine 10. Each camera 37 [is] mounted on the machine 10 at a relatively high vantage point such as at the top of the frame of the machine or the roof. … four cameras 37 are provided that record or sense images in the forward and rearward directions as well as to each side of machine 10. … Controller 21 may receive image data from the cameras 37 and generate video … images …”) nor do HINTON-SKILLSÄTER-GUDAT explicitly visualizing the at least two video streams in real time to the operator on a display, each video stream comprising an image of the first block, which JOHNSON also discloses (JOHNSON; ¶ 0007; “A controller … receives the image data from the visual image system, generates a camera image based upon the image data, and generates an [AR] overlay based upon the position and the orientation of the operator's head relative to the work site. The controller … determines an image to be rendered on the [HMD] based upon the camera image and the [AR] overlay and renders the image on the display screen.”). 
JOHNSON further discloses that visualizing the at least two video streams comprises using augmented reality techniques (JOHNSON; ¶ 0007-9) to: 
- visualize the image of the first block in an accentuated manner, and 
- overlay at least one of the video streams with information related to the first block (JOHNSON; ¶ 0043; “… the [HMD] … [is] used to highlight or … identify [‘accentuated manner’] to an operator objects that have been detected by the object detection system 30. … the type of object detected, and the distance to the object may be highlighted or … identified. In one example, different color overlays may be used depending on the type of object detected. In another example, the color of the overlay may change depending on the distance to such object. If desired, aspects of the overlay may also flash or change to provide an additional visual warning to an operator.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for generating information and presenting the information to an operator of a mining operation in real-time of HINTON-SKILLSÄTER-GUDAT with the various features of JOHNSON. The motivation for this modification could have been to provide an augmented reality overlay of a mining worksite in order to enhance the coherence of virtual guidance images with the pre-existing environment. This augmented overlay will obviate the need for the operator to switch between an actual view of the worksite and a virtual view, which could lead to fatigue or confusion.
Regarding claim 3, HINTON-SKILLSÄTER-GUDAT-JOHNSON discloses the method according to claim 1, wherein the information comprises an instruction of whether or not to fragment the first block (GUDAT; FIG. 3B, elements 210, 220; ¶ 0039).
Regarding claim 9, HINTON-SKILLSÄTER-GUDAT-JOHNSON disclose the method according to claim 1, wherein the at least one parameter is determined at a remote server computer, and the method HINTON; ¶ 0023; “The image processing system 14 is preferably a computer or a server having a … CPU which receives the video signals from the hardware system 12 via a communication channel [‘transmitting the image data to the server computer’], captures the multiple scoop-top view images, evaluates the images for subsequent fragmentation analysis, and performs the rock fragmentation analysis for generating a fragmentation distribution for each image, and/or a total fragmentation distribution based on two or more, e.g., all of the images, of the images of fragmented particles, i.e., muck piles, produced with blast specific conditions.”).
Regarding claim 12, HINTON-SKILLSÄTER-GUDAT-JOHNSON disclose the method according to claim 1, further comprising: extracting image data of a multitude of blocks from at least one of the video streams (HINTON; ¶ 0017); and determining, based on the image data, at least one parameter of each of the multitude of blocks (HINTON; ¶ 0044; “The rock fragmentation analysis performed by the FragAnalysis software module 28 is designed to estimate the major diameter [‘at least one parameter’] of each rock visible in the image. Preferably, the rock measurements and the overall size distribution of the rocks in the image … is output by the FragAnalysis software module 28 as … text files …”).
Regarding claim 17, HINTON-SKILLSÄTER-GUDAT-JOHNSON discloses the method according to claim 1, wherein at least one of the at least two video streams is captured by a camera that is mounted on a mining vehicle involved in the mining operation (JOHNSON; FIG. 4; ¶ 0046; “The visual image system 36 may include … cameras 37 for generating image data from a plurality of points of view relative to the machine 10. Each camera 37 [is] mounted on the machine 10 at a relatively high vantage point such as at the top of the frame of the machine or the roof. … four cameras 37 are provided that record or sense images in the forward and rearward directions as well as to each side of machine 10. … Controller 21 may receive image data from the cameras 37 and generate video … images …”).
Regarding claim 18, HINTON-SKILLSÄTER-GUDAT-JOHNSON discloses the method according to claim 17, wherein the operator of the mining operation is an operator of the mining vehicle (JOHNSON; ¶ 0017; “Machine 10 may include [an] operator cab 15 that an operator may physically occupy and provide input to operate the machine.”).
Regarding claim 19, HINTON-SKILLSÄTER-GUDAT-JOHNSON disclose the method according to claim 1, wherein the at least two video streams are captured from different positions simultaneously (JOHNSON; FIG. 4; ¶ 0046; “The visual image system 36 may include … cameras 37 for generating image data from a plurality of points of view relative to the machine 10. Each camera 37 may be mounted on the machine 10 at a relatively high vantage point such as at the top of the frame of the machine or the roof. … four cameras 37 are provided that record or sense images in the forward and rearward directions as well as to each side of machine 10 [‘from different positions simultaneously’]. … Controller 21 may receive image data from the cameras 37 and generate video … images …”).
Regarding claim 20, HINTON-SKILLSÄTER-GUDAT-JOHNSON discloses the method according to claim 1, wherein the at least two video streams are visualized simultaneously (JOHNSON; FIG. 5; ¶ 0047; “… controller 21 may combine the image data captured by the cameras 37 into a unified image 120 of a portion of the work site 100 adjacent and surrounding the machine 10 … FIG. 5 is [an] illustration of … controller 21 combining image data from each of the cameras 37 to generate the unified image 120. The unified image 120 may represent all image data available for the environment of machine 10. … the unified image 120 represents a 360° view or model of the environment of machine 10, with machine 10 at the center of the 360° view.”).
Regarding claim 21, HINTON-SKILLSÄTER-GUDAT-JOHNSON discloses the method according to claim 1, wherein the at least two video streams are overlaid with the information (JOHNSON; FIG. 6; ¶ 0068; “After the pose of the head mountable display system 200 relative to the work site 100 has been determined, augmented reality overlays may be generated at stage 49. Controller 21 may generate various overlays including a plurality of lines that extend parallel to the path of movement of the machine 10 and are located at predetermined distances from the sides of the machine. These lines may assist the operator in guiding the machine 10 as it moves about the work site 100. In addition, detected objects, both stationary and movable, may be highlighted with an overlay.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HINTON in view of SKILLSÄTER, GUDAT, and JOHNSON as applied to claim 1 above, and further in view of Boardman et al. (U.S. PG-PUB 2014/0270480, 'BOARDMAN').
Regarding claim 4, HINTON-SKILLSÄTER-GUDAT-JOHNSON disclose the method according to claim 1; however, HINTON-SKILLSÄTER-GUDAT-JOHNSON do not explicitly disclose that it further comprises: determining the at least one parameter comprises calculating or estimating a weight of the first block based on the image data, which BOARDMAN discloses (BOARDMAN; ¶ 0024; “… attributes of an object that [are] calculated or … estimated include volume, surface area, height …, length …, width …, weight (e.g., based on volume and a unit weight for a specified amount of a determined material for the object) …”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of HINTON-SKILLSÄTER-GUDAT-JOHNSON with the determining the at least one parameter comprises calculating or estimating a weight of the first block based on the image data of BOARDMAN. The motivation for this modification could have been to obviate the need for physically weighing a heavy, voluminous object such as a boulder, by photographing such object instead. This potentially yields a measure of safety, as heavy objects may be limited in their weight before they are lifted or manipulated.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HINTON in view of SKILLSÄTER, GUDAT, JOHNSON, and BOARDMAN as applied to claim 4 above, and further in view of Lee et al. (U.S. Patent 5,361,211; 'LEE').
Regarding claim 5, HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN disclose the method according to claim 4, further comprising using a vehicle embodied as a wheel loader or an excavator adapted to remove the first block, or embodied as a truck adapted to transport the first block (JOHNSON; ¶ 0002; “Movable machines such as haul trucks, … excavators, wheel loaders, … are used to perform … tasks. … these machines … move material and/or alter work surfaces at a work site. The machines may perform operations such as digging, loosening, carrying, etc., different materials at the work site.”); however, HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN do not explicitly disclose obtaining a weight allowance value of a vehicle that is deployed in the mining operation, which LEE discloses (LEE; Col. 5, Lines 8-16; “… in case of a heavy load having a weight over a predetermined allowable maximum lifting capacity [‘weight allowance value’] of the excavator [‘vehicle that is deployed in the mining operation’], the excavator is occasionally tipped, resulting in a serious safety accident.”); or calculating a weight of currently loaded blocks, which LEE also discloses (LEE; Col. 6, Lines 36-40; “The actuator is … automatically controlled to be stopped irrespective of the handling by the operator in case a weight is over a predetermined weight such that it is capable of causing the excavator to tip.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 4 of HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN with the obtaining a weight allowance value of a vehicle that is deployed in the mining operation and the calculating a weight of currently loaded blocks of LEE. The motivation for this modification could have been that in order to prevent a serious accident, a specification of the maximum allowable lifting capacity is provided inside a control cab of known excavators in order to allow the operator to determine whether the excavator is capable of lifting the item to be lifted. There is provided an automated mechanism to prevent catastrophic unbalanced tipping of mining machinery.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HINTON in view of SKILLSÄTER, GUDAT, JOHNSON, and BOARDMAN as applied to claim 4 above, and further in view of Craig et al. (U.S. PG-PUB 2011/0125471, 'CRAIG').
Regarding claim 6, HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN disclose the method according to claim 4; however, HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN do not explicitly disclose that the method according to claim 4 further comprises: 
determining a position of the exploitation site or of the first block and 
obtaining composition data related to a typical composition of block material at the determined position, which CRAIG discloses (CRAIG; ¶ 0005; “The simulation of fracture propagation generates an output subterranean formation model including information on an updated boundary of at least one of the rock blocks. The earth model includes information on sizes of rock formations in the subterranean region, shapes of rock formations in the subterranean region, locations of rock formations in the subterranean region, and/or mineral compositions of rock formations in the subterranean region.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 4 of HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN with the determining a position of the exploitation site or of the first block and the obtaining composition data related to a typical composition of block material at the determined position of CRAIG. The motivation for this modification could have been for generating a model of a geologic formation based on a probabilistic earth model for a region that is used to predict rock block boundaries for a formation in a mining or quarrying site.
HINTON-SKILLSÄTER-GUDAT-JOHNSON-BOARDMAN-CRAIG disclose that calculating or estimating the weight is also based on the composition data (BOARDMAN; ¶ 0024; “… attributes of an object that [are] calculated or … estimated include volume, surface area, height …, length …, width …, weight (e.g., based on volume and a unit weight for a specified amount of a determined material for the object) …”).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HINTON in view of SKILLSÄTER, GUDAT, and JOHNSON as applied to claim 1 above, and further in view of TAFAZOLI BILANDI et al. (U.S. PG-PUB 2015/0078653, 'TB').
Regarding claim 7, HINTON-SKILLSÄTER-GUDAT-JOHNSON disclose the method according to claim 1; however, HINTON-SKILLSÄTER-GUDAT-JOHNSON do not explicitly disclose …: 
determining the at least one parameter comprises calculating or estimating a slope of a ground on which the first block is positioned, wherein 
- calculating or estimating the slope is based on the image data, which TB discloses (TB; ¶ 0039; “The processor circuit may … determine a spatial orientation of the identified 3D point locations, process the 3D point cloud to determine slope attributes associated with the region of interest of the material, the slope attributes including at least one of a slope angle associated with the region of interest of the material, a slope height associated with the region of interest of the material, and to use the dimensional attributes of the fragmented material portions and the slope attributes to determine slope stability.”), or - the method further comprises 
determining a position of the first block, and obtaining profile data related to a terrain profile at the position of the first block, wherein calculating or estimating the slope is based on the on the profile data (TB; ¶ 0047; “The apparatus … displays … a processed view of the 2D image providing an indication of fragmented material portions within the region of interest, … a distance between a fragmented material portion and a 3D sensor operable to generate the 3D point locations, a determined slope stability associated with the region of interest of the material, a 3D representation of an orientation of the [ROI] …”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of HINTON-SKILLSÄTER-GUDAT-JOHNSON with the various limitations of TB. The motivation for this modification could have been for generating a warning signal when determined slope stability is less than a minimum requirement.
Regarding claim 11, HINTON-SKILLSÄTER-GUDAT-JOHNSON disclose the method according to claim 1; however, HINTON-SKILLSÄTER-GUDAT-JOHNSON do not explicitly disclose that it further capturing at least one range image of the mining operation of the first block, wherein determining the at least one parameter of the first block is also based on the at least one range image, which TB discloses (TB; ¶ 0081; “… the material 100 may include fragmented rocks, such as may be produced in a mining operation by crushing, blasting or other mining process, or operations such as quarrying or construction.” ¶ 0082; “The apparatus 104 includes an image sensor 106 on a front surface 107 of the apparatus for receiving two-dimensional (2D) image data representing a region of interest 108 of the material 100.” ¶ 0084; “… the image sensor 106 may be a range imaging camera such as a time-of-flight camera that provides both the 2D image data and 3D point location data.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of HINTON-SKILLSÄTER-GUDAT-JOHNSON with the capturing at least one range image of the mining operation of the first block, wherein determining the at least one parameter of the first block is also based on the at least one range image of TB. The motivation for this modification could have been to advantageously utilize a RIM camera in order to visually capture the totality of a fragmented rock formation without the need for placing physical reference objects onto the rock pile, which might lead to catastrophic rockslides.
Claims 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (U.S. PG-PUB 2014/0188333, 'FRIEND_188333') in view of SKILLSÄTER, HINTON, GUDAT, and JOHNSON.
Regarding claim 13, FRIEND_188333 discloses an augmented reality system adapted for use in a mining operation (FRIEND_188333; ¶ 0004; “… the disclosure describes a machine having a work implement for performing work at a worksite. … The machine can include an operator display device in which at least a portion of the work implement is visible. The machine can … generate an augmentation overlay indicating the working edge or point of the implement and communicating the augmented overlay to the operator display device for display.”) of a first block, the system comprising: 
- a (FRIEND_188333; ¶ 0025; “… the dozer 180 may have a camera 186 mounted on it that records the immediate environment in which the dozer is operating and transmits the image, using the machine transmitter/receiver 188 … The view captured by the camera 186 can be displayed on the operator display device 182 … The captured image thus assists the operator in directing the dozer 180 …”);

- a position acquisition unit that is adapted to obtain position information (FRIEND_188333; ¶ 0020; “The feedback sensors 142, 144 can communicate data about the specific attributes they are intended to measure to the controller 140 that can process that data along with other information to determine the position of the crane 110 or other work implement. … the controller 140 can mathematically calculate or estimate the actual position including the [3-D] extension or geometric volume of the work implement within the work environment”) of the at least two cameras; 
- an image augmentation unit that is adapted to create an augmented  (FRIEND_188333; ¶ 0025; “… augmentation information associated with the captured image of the worksite including information about the position of the blade 184 can be superimposed on the operator display device 182 to augment the image and assist in operating the dozer 180. Thus, the operator can simultaneously [‘real time’] view both the environment around the dozer 180 and the augmented input about the blade 184 and the worksite on the display 182.”); and 
- a display that is adapted to visualize the augmented video stream to an operator of the device (FRIEND_188333; ¶ 0025), wherein: 
FRIEND_188333 does not explicitly disclose an unmanned aerial vehicle, wherein at least one of the at least two cameras is mounted on the unmanned aerial vehicle, which SKILLSÄTER discloses (SKILLSÄTER; ¶ 0052; “The ground topographic detection system positioned on [‘mounted’] the unmanned aerial vehicle [is] selected from … a single camera system, stereo vision camera system …”; [The Examiner notes that this ‘camera system’ is analogous to at least a second camera at a different position generating a different video feed from those of HINTON, in that it is an additional camera in an aerial position, which would yield a different video feed from a terrestrial-based camera.]).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the augmented reality system adapted for use in a mining operation of FRIEND_188333 with the unmanned aerial vehicle, wherein at least one of the at least two cameras is mounted on the unmanned aerial vehicle of SKILLSÄTER. The motivation for 
FRIEND_188333-SKILLSÄTER do not explicitly disclose an image recognition unit that is adapted to recognize features in the at least two video streams, which HINTON discloses (HINTON; ¶ 0014-15; “FIG. 5 is an original image showing rock fragments as captured by an image processing system [‘image recognition unit’] of the rock fragmentation analysis system from a video feed. FIG. 6 is an associated image of the original image shown by FIG. 5 where the rock fragments have been segmented by the image processing system [‘recognize features in the video stream’].”) and to obtain image data related to the feature from the at least two video streams (HINTON; ¶ 0048; “Once the operator initiates rock fragmentation analysis … the following functions are executed by … FragAnalysis software module 28”; ¶ 0053; “5. Perform a segmentation process for the ROI area of the image to generate a segmented gray scale (see FIG. 6) for fragmentation analysis”; ¶ 0054; “BlobSeparation ( ) function … separates all brightly visible blobs in the image and stores the segmented blobs, such as blobs 62 and 64 in FIG. 6 …” ¶ 0055; “EdgeSeparation ( ) function … determines the rock edges (boundaries) of rocks found in the non-segmented area during the BlobSeparation process. The blob image produced after BlobSeparation is then combined with the edge image produced after EdgeSeparation to produce the final Blob Image of the rock image. The Blob Image is save in a Blob Image file and includes three gray levels. Black represents the background, white represents the segmented blobs, and gray represents the fines …”); 
HINTON further discloses:
- a calculation unit that is adapted to determine, based on the image data, at least one parameter of the feature (HINTON; ¶ 0056; “Perform AnalysisResults ( ) function … to produce the major and minor diameters of each blob and the cumulative volume distribution of the blobs [The Examiner asserts that the ‘diameters’ and ‘volume distribution’ constitute a ‘parameter of the feature’ where the blobs represent candidates for broke rocks.] found in the Blob Image … to produce the fragmentation results …”); 
- the image recognition unit is adapted to recognize the first block in the video streams (HINTON; ¶ 0044) based on operator input, the operator input being provided by the operator HINTON; ¶ 0024; “The FragScan software … 26 is … activated by an operator via a … GUI for scanning the video signals until … valid images for analysis are captured by the image processing system …”) and to extract image data of the first block from the video streams (HINTON; ¶ 0017; “FIG. 8 shows the main features to be extracted from a bucket image to construct a region of interest (ROI) image.” ¶ 0118-119; “11. Extract all the blobs touching the two detected lines from the binarized image. 12. Extract the overflown blobs touching the two detected lines in the above binary image.”),
- the calculation unit is adapted to determine, based on the image data of the first block, at least one parameter that is related to the first block, and to calculate or 15181126KAP-54569-EP estimate, based on the parameter, information that is related to the mining operation (HINTON; ¶ 0044).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the augmented reality system adapted for use in a mining operation of FRIEND_188333-SKILLSÄTER with the various features of HINTON. The motivation for this modification could have been to provide a rock fragmentation analysis system for analyzing blasted/mined rock (or other fragmented particles) to assess quality of a blast/extraction for efficient processing of subsequent operations in a mine, a quarry, etc. Using this analysis system would alleviate the need for expert human analysts to be physically present on a work site, which could enhance safety and security with regard to rock falls and slides.
FRIEND_188333-SKILLSÄTER-HINTON do not explicitly disclose that the calculation unit is further adapted to determine whether the first block should be removed or not nor do FRIEND_188333-SKILLSÄTER-HINTON disclose that the information includes an instruction to the operator of the device as to whether or not the first block should be removed according to the determination of the calculation unit, GUDAT discloses (GUDAT; FIG. 3B, elements 210, 220; ¶ 0039).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the augmented reality system adapted for use in a mining operation of FRIEND_188333-SKILLSÄTER-HINTON with the various features of GUDAT. The motivation for this modification could have been to safely and automatically assess the capabilities (such as moving and fragmenting rocks) of a working machine such as an excavator. This obviates the need for a novice operator to gain extensive experience before operating the machine.
FRIEND_188333-SKILLSÄTER-HINTON-GUDAT 
 the at least two video streams are video streams of the mining operation of the first block, which JOHNSON discloses (JOHNSON; FIG. 4; ¶ 0046; “The visual image system 36 may include … cameras 37 for generating image data from a plurality of points of view relative to the machine 10. Each camera 37 [is] mounted on the machine 10 at a … high vantage point such as at the top of the frame of the machine or the roof. … four cameras 37 are provided that record or sense images in the forward and rearward directions as well as to each side of machine 10. … Controller 21 … receives image data from the cameras 37 and generates video … images …”), 
 the image augmentation unit is adapted to create the augmented video stream based on operator input, the operator input being provided by the operator, in such a way that an image of the first block in the video stream is accentuated and the video stream is overlaid with the information, which JOHNSON also discloses (JOHNSON; ¶ 0037; “The head mountable display system 200 may also include a headset pose sensor system 207 used to determine the orientation and position or pose of the head of the operator. … the headset pose sensor system 207 may include a plurality of headset pose sensors 208 that generate signals that the controller 21 may use to determine the pose of the operator's head. … the headset pose sensors 208 may be Hall effect sensors that utilize the variable relative positions of a transducer and a magnetic field to deduce the direction, pitch, yaw and roll of the operator's head [‘operator input’]. … The data obtained by the headset pose sensors 208 may be used together with the pose of the machine 10 to determine the specific orientation of the operator's field of view relative to the work site 100.” ¶ 0043; “… the [HMD] system 200 may be used to highlight or … identify to an operator objects that have been detected by the object detection system 30. … the type of object detected, and the distance to the object may be highlighted or … identified. In one example, different color overlays [‘video stream is accentuated and the video stream is overlaid’] may be used depending on the type of object detected. In another example, the color of the overlay may change depending on the distance to such object. If desired, aspects of the overlay may also flash or change to provide an additional visual warning to an operator.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the augmented reality system adapted for use in a mining operation of FRIEND_188333-SKILLSÄTER-HINTON-GUDAT with the disclosure that the image JOHNSON. The motivation for this modification could have been to provide an augmented reality overlay of a mining and/or construction worksite in order to enhance the coherence of virtual guidance images with the pre-existing environment. Further, this augmented overlay will obviate the need for the operator to switch between an actual view of the worksite and a virtual view, which could lead to fatigue or confusion.
Regarding claim 15, FRIEND_188333-SKILLSÄTER-HINTON-GUDAT-JOHNSON discloses a mining vehicle (FRIEND_188333; ¶ 0014; “This disclosure relates to machines equipped with work implements and a system and method for controlling those implements. The term "machine" … may refer to any machine that performs some type of operation associated with an industry such as mining … the machine may be an earth-moving machine, such as a wheel loader, excavator, dump truck, backhoe, motor grader, material handler …”) comprising an augmented reality system according to claim 13 (FRIEND_188333; ¶ 0004; “… the disclosure describes a machine having a work implement for performing work at a worksite. … The machine can include an operator display device in which at least a portion of the work implement is visible. The machine can also include a controller configured to generate an augmentation overlay indicating the working edge or point of the implement and communicating the augmented overlay to the operator display device for display.”).
Regarding claim 22, FRIEND_188333-SKILLSÄTER-HINTON-GUDAT-JOHNSON disclose the augmented reality device according to claim 13, wherein the image augmentation unit is adapted to create augmented video streams (JOHNSON; FIG. 3; ¶ 0033; “To assist an operator within operator cab 15 of machine 10, an operator may be equipped with a wearable system such as a [HMD] device 201 that is part of a [HMD] system 200. The [HMD] device 201 is configured to display an image or virtual objects (e.g., graphical media content such as text, images, and/or video) on a … transparent display screen 202. [which] permits the operator to maintain a view the physical environment while also viewing the virtual text and/or images that are displayed over their physical field of vision to augment the image seen by the operator. Such augmented image is sometimes referred to as augmented reality …”) by overlaying at least two of the video streams in real time with content that is based on the parameter; and the display is adapted to visualize the augmented video streams to the operator (JOHNSON; ¶ 0077; “If an object has been detected at decision stage 57, the controller 21 may determine at decision stage 58 whether the object is within the operator's field of view [‘parameter’]. If the object is within the operator's field of view, the controller 21 may generate an overlay to highlight the detected object. Such overlay may identify the object with colors, text … If desired, the distance to such detected object may also be included in the overlay [‘content that is based on the parameter’]. At stage 52, the controller 21 may determine the initial positions of the overlays and the camera view to be projected onto the display screen 202 of the [HMD] system 200 and stages 53-56 repeated and the headset image is displayed.”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over FRIEND_188333 in view of SKILLSÄTER, HINTON, GUDAT, JOHNSON, and TB.
Regarding claim 14, FRIEND_188333-SKILLSÄTER-HINTON-GUDAT-JOHNSON disclose the augmented reality device according to claim 13; however, FRIEND_188333-SKILLSÄTER-HINTON-GUDAT-JOHNSON do not explicitly disclose that at least one of the at least two cameras is built as: 
- a 3D-camera adapted to capture at least two video streams of the mining operation of the first block from different positions or with different angles, which TB discloses (TB; ¶ 0011-14; “Receiving the plurality of 3D point locations may involve receiving at least two 2D images representing different perspective viewpoints of the region of interest, and processing the at least two 2D images to determine the 3D point locations. Receiving at least two 2D images may involve receiving 2D images from respective image sensors [‘at least two video streams’] disposed in spaced apart relation to each other. Receiving at least two 2D images may involve receiving a first 2D image from a first image sensor and selectively receiving a second image from one of a second image sensor and a third image sensor, the second image sensor being spaced apart from the first image sensor by a first fixed distance and the third image sensor being spaced apart from the first image sensor by a second fixed distance, the second fixed distance being greater than the first fixed distance. The method may involve determining a degree of disparity value between corresponding pixels in the at least two 2D images, the degree of disparity value providing an indication of a suitability of the 2D images for processing to determine the 3D point locations and may further involve displaying the degree of disparity value on a display.”), or 
- a RIM-camera adapted to capture at least one range image of the mining operation of the first block, which TB also discloses (TB; ¶ 0081; “… the material 100 may include fragmented rocks, such as may be produced in a mining operation by crushing, blasting or other mining process, or operations such as quarrying or construction.” ¶ 0082; “The apparatus 104 includes an image sensor 106 on a front surface 107 of the apparatus for receiving two-dimensional (2D) image data representing a region of interest 108 of the material 100.” ¶ 0084; “… the image sensor 106 may be a range imaging camera [RIM-camera] such as a time-of-flight camera that provides both the 2D image data and 3D point location data.”).
Before the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the augmented reality device according to claim 13 of FRIEND_188333-SKILLSÄTER-HINTON-GUDAT-JOHNSON with the 3D-camera adapted to capture at least two video streams of the mining operation of the first block from different positions or with different angles and the RIM-camera adapted to capture at least one range image of the mining operation of the first block of TB. Regarding the 3-D camera, the motivation for this modification could have been to advantageously utilize at least two cameras in order to visually capture the totality of a fragmented rock formation in 3-D space without the need for placing physical reference objects onto the rock pile, which might lead to catastrophic accidents, such as rockslides. Regarding the RIM camera, the motivation for this modification could have been to advantageously utilize a RIM camera in order to visually capture the totality of a fragmented rock formation without the need for placing physical reference objects onto the rock pile, which might lead to catastrophic accidents, such as rockslides.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619